BASKIN, Judge
(specially concurring).
I concur in the result only.
The majority declares that it does not reach the homestead exemption question. It holds that Sabin’s exclusive possession of the marital home, apparently homestead,1 renders Butter’s lien unenforceable; however, it fails to consider the effect of the stipulated sale of the home on the enforceability of Butter’s lien.2 If the property loses its status as homestead or the proceeds of the sale are not reinvested in another homestead, Butter’s lien should then be enforceable. See Orange Brevard Plumbing & Heating Co. v. La Croix, 137 So.2d 201 (Fla.1962) (the proceeds of a voluntary sale of homestead property are exempt if the seller shows a good faith intention to reinvest the proceeds in another homestead); Daniels v. Katz, 237 So.2d 58 (Fla. 3d DCA 1970).

. The trial court found that Sabin’s interest was that of a tenant in common and that he and the children reside in the marital home.


. In the Final Judgment of Dissolution of Marriage the trial court found that the parties agreed to list the former marital home for sale.